No. 12304

          I N THE SUPREME COURT O THE STATE O M N A A
                                 F           F OTN




THE STATE O M N A A e x r e l . CHING WENKE LINTZ,
           F OTN

                          Petitioner,



DISTRICT COURT O THE ELEVENTH JUDICIAL DISTRICT
                F
OF THE STATE O MONTANPs,
              F

                          Respondent.



@r3-g
    Pnal Proceedings.

Counsel o f Record :

          For Appellant :

              David Astle a r g u e d , K a l i s p e l l , Montana 59901.
              P a t r i c k S p r i n g e r a r g u e d , K a l i s p e l l , Montana 59901.

          F o r Respondent :

              H. James Oleson, a r g u e d , County A t t o r n e y , K a l i s p e l l ,
                Montana 59901.
              Robert t. Woodahl, A t t o r n e y G e n e r a l , Helena, Montzna 5 9 6 0 l .



                                                             Submitted:        J u n e 2 1 , 1972

                                                                Decided :     $UN 2 9 4972
Filed :
Per Curiam:
             This i s an o r i g i n a l proceeding brought by r e l a t o r a s a
p e t i t i o n f o r a post-conviction hearing,                     Upon h e a r i n g t h e p e t i t i o n
ex p a r t e , t h i s Court g r a n t e d an o r d e r t o show cause d i r e c t e d t o
t h e d i s t r i c t c o u r t of t h e e l e v e n t h j u d i c i a l d i s t r i c t , t h e Hon.
Robert S. I c e l l e r , p r e s i d i n g .     Return was made, i n c l u d i n g a t r a n s -
c r i p t of h e a r i n g b e f o r e t h e d i s t r i c t c o u r t .   A motion t o quash
was made and o r a l argument had.
             B r i e f l y , p e t i t i o n e r , 21 y e a r s of a g e , was a r r e s t e d f o r
t h e c r i m i n a l s a l e of dangerous d r u g s , a f e l o n y .           Upon a r r a i g n -
ment he p l e a d n o t g u i l t y , s u b s e q u e n t l y changed t o a g u i l t y p l e a .
A h e a r i n g was h e l d on " m i t i g a t i o n o r a g g r a v a t i o n of sentence''
on May 1 7 , 1972.            Defendant was g r a n t e d a d e f e r r e d i m p o s i t i o n
of s e n t e n c e f o r a p e r i o d of t h r e e y e a r s i n an o r d e r s e t t i n g f o r t h
what we w i l l term "usual c o n d i t i o n s ' ' .            Defendant had o r a l l y
agreed t o c o o p e r a t e w i t h t h e c o u r t and law enforcement o f f i c i a l s .
I n h i s a r r e s t and t h e subsequent i n v e s t i g a t i o n , defendant had
v o l u n t a r i l y l e d o f f i c e r s t o o t h e r d r u g s , marihuana, c o c a i n e and
P.C.P.        IIe had s o l d twelve l i d s of marihuana.                    He claimed t h e
cache of o t h e r drugs belonged t o one Bristow.
             A t t h e p r e s e n t e n c e h e a r i n g , under o a t h , defendant t o l d
one s t o r y , t h e d e t a i l s of which a r e n o t of g r e a t importance h e r e ,
b u t which were b e l i e v e d by t h e t r i a l c o u r t .            A t t h e subsequent
t r i a l of t h e h e r e t o f o r e mentioned Bristow, defendant t o l d a
different story             which convinced t h e c o u r t t h a t he had p r e v i o u s l y
perjured himself.              He t h e n r e f u s e d t o answer f o r f e a r o f f u r t h e r
i n c r i m i n a t i n g himself---something            t h a t he did not r a i s e a t t h e
presentence hearing.                The t r i a l judge i n h i s r e t u r n c h a r a c t e r i z e s
d e f e n d a n t ' s testimony a t t h e Bristow t r i a l a s a " f a r c e , a sham";
and, t h a t h i s l a c k of memory was a " p a l p a b l e l i e " and h e made a
II
     mockery" of t h e c o u r t .
            A r e a d i n g o f t h e t r a n s c r i p t by t h i s Court r e v e a l s t h e

c h a r a c L e r i z a t i o n s of t h e t r i a l c o u r t t o be a p t .      The defendant
had c l e a r l y deceived and m i s r e p r e s e n t e d m a t t e r s t o o b t a i n a

d e f e r r e d i m p o s i t i o n of s e n t e n c e .   A p e t i t i o n f o r r e v o c a t i o n of
c h a t d e f e r r e d i m p o s i t i o n of s e n t e n c e was made, a h e a r i n g was h e l d ,

and t h e s t a t u t o r y presumption of a d e f e r r e d i m p o s i t i o n of sen-

cence was c l e a r l y r e b u t t e d .

            The t r i a l c o u r t sentenced defendant t o f i f t e e n y e a r s .
            W a r e informed t h a t an a p p e a l i s b e i n g taken s o t h a t
             e

e r r o r s , i f any, may be reviewed i n t h e normal a p p e a l p r o c e s s .
A f t e r reviewing t h e r e c o r d , we do n o t f i n d any abuse of d i s c r e -

t i o n s u f f i c i e n t f o r t h i s Court t o t a k e o r i g i n a l j u r i s d i c t i o n

a t t h i s time.         Accordingly, t h e o r d e r t o show c a u s e p r e v i o u s l y

g r a n t e d i s quashed.
            R e l a t o r i n h i s p e t i t i o n a l s o seeks r e l i e f by way of s t a y
o f e x e c u t i o n of t h e s e n t e n c e , pending a p p e a l .          W deny t h a t r e l i e f
                                                                                 e

a t t h i s time w i t h o u t p r e j u d i c e .